NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance with
                                    Fed. R. App. P. 32.1



               United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois  60604

                                  Submitted April 6, 2011*
                                   Decided April 7, 2011

                                           Before

                            JOEL M. FLAUM, Circuit Judge

                            DIANE P. WOOD, Circuit Judge

                            DAVID F. HAMILTON, Circuit Judge

No.  10‐3837

UNITED STATES OF AMERICA,                           Appeal from the United States District
     Plaintiff‐Appellee,                            Court for the Northern District of
                                                    Illinois, Eastern Division.
       v.
                                                    No. 08 CR 486‐1
COREY A. HILL,
     Defendant‐Appellant.                           John W. Darrah,
                                                    Judge.

                                        O R D E R

       The Fair Sentencing Act of 2010, which took effect on August 3, 2010, raised from 50
to 280 grams the amount of crack cocaine necessary to trigger a statutory minimum term of
imprisonment of 10 years, and from 5 to 28 grams the amount needed to trigger a minimum
term of 5 years. See PUB. L. NO. 111‐220, § 2(a), 124 STAT. 2372, 2372 (2010); 21 U.S.C.
§ 841(b)(1)(A)(iii), (B)(iii).



       *
         After examining the briefs and the record, we have concluded that oral argument is
unnecessary. Thus, the appeal is submitted on the briefs and the record. See FED. R. APP. P.
34(a)(2)(C).
No. 10‐3837                                                                               Page 2

          In 2009, a jury found Corey Hill guilty of possessing 50 or more grams of crack with
intent to distribute. See 21 U.S.C. § 841(a)(1). At sentencing, in December 2010, the district
judge relied on our decision in United States v. Bell, 624 F.3d 803 (7th Cir. 2010), petition for
cert. filed, ___ (U.S. Mar. 4, 2011) (No. 10‐9409), and concluded that the Fair Sentencing Act
did not apply retroactively to Hill. The judge thus sentenced Hill to 120 months in prison,
which was the statutory minimum because his offense was committed before the Act took
effect. The judge noted, however, that he would have imposed a term of 51 months if not for
the statutory minimum.

        Hill’s only argument on appeal is that the Fair Sentencing Act should apply to any
defendant sentenced after its enactment, even if the underlying crime was committed
before. That, he contends, was Congress’s intent, as evidenced by the language of the Act
and its legislative history. For Hill, that would have meant a minimum of 5 years, not 10.
But we recently rejected the same argument in United States v. Fisher, Nos. 10‐2352 & 10‐
3124, 2011 WL 832942, at *3 (7th Cir. Mar. 11, 2011), where we reaffirmed our holding in Bell
that the Fair Sentencing Act does not apply retroactively and added that the relevant date
for determining whether the Act applies is the date of the offense conduct, rather than the
date of sentencing.

       Accordingly, we AFFIRM the judgment of the district court.